DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-3, 5-7, 9-14, 16, 18-20, 22, and 24-27 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of record determined from an Examiner’s search is Zheng et al. (U.S. Patent Publication No. 20160088302 A1) (hereinafter Zheng).  As cited in prior actions, Zheng discloses the division of a transform block into different frequency bands – varying frequency positions in a transform block corresponding with different perceptual effects.  According to a perceived visual importance of the frequency bands, weighting values may be selected for controlling quality and rate-distortion capability of a block.  The weighting values assume a distribution of weighting parameters in an applied quantization matrix – particularly such that a judged visual importance is the basis of selection for a given subset of frequency weighting matrices.
Srinivasamurthy et al. (U.S. Patent Publication No. 20110109753 A1) (hereinafter Srinivasamurthy) discloses reactions and interpretations by a human visual system (HVS) of different images – particularly, changing the quantization step size on the basis of a texture masking property (texture content in different parts of a frame).  Hence, various portions of a frame may be classified as “smooth texture”, “edge region”, and foreground vs. background according to a texture property gleaned from the HVS.
Baylon et al. (U.S. Patent Publication No. 20120082243 A1) (hereinafter Baylon) discloses frequency sub-band decomposition, wherein the perceptual importance of each sub-band is judged, and a weighted bit rate may be selected as a result of minimizing an RD (rate-distortion) cost for each sub-band across a system of matrix equations.
However, the cited prior art fails to teach or render obvious the following combination of elements of independent claims 1, 14, and 20: “selecting a set of weighting parameters comprising a matrix of weighting parameters for application to the block of transform coefficients by dividing the block of transform coefficients into a plurality of sub-blocks, applying a sub-matrix of each matrix of the subset of matrices to a first sub-block of the plurality of sub-blocks to generate candidate weighted sub-blocks of transform coefficients, inverse quantizing the candidate weighted sub-blocks of transform coefficients or quantized coefficients corresponding to the candidate weighted sub-blocks of transform coefficients to generate reconstructed sub-blocks of transform coefficients, generating a coding cost for each sub-matrix by comparing each of the reconstructed sub-blocks of transform coefficients with the first sub-block of transform coefficients, selecting a sub-matrix having a lowest coding cost, and populating the matrix of weighting parameters with the sub-matrix having the lowest coding cost;”
Thus, Applicant’s amendments and arguments have been considered persuasive, in light of the claim limitations as well as the enabling portions of the specification.  The cited prior art found as a result of an exhaustive search cannot reasonably be combined to arrive at the level of specificity of the instant claim language.  Therefore, the various claimed limitations mentioned in the claims are not taught or suggested by the prior art taken either singly or in combination, with emphasis that it is each claim, taken as a whole, including the interrelationships and interconnections between various claimed elements that make them allowable over the prior art.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK E DEMOSKY whose telephone number is (571)272-8799.  The examiner can normally be reached on Monday - Friday 7-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on 5712727384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/PATRICK E DEMOSKY/Primary Examiner, Art Unit 2486